Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 03/24/22.
Claims 1-30 are pending.

Response to Arguments
4.	Applicant's remarks filed on 03/24/22 regarding to claim interpretation under a 112, 6th paragraph rejection  has been fully considered. Thus, claim 29 is interpreted under 112, 6th paragraph rejection. 
5.	Applicant's arguments filed on 03/24/22 regarding to 103 rejection (Claims 1-30) have been fully considered but are not persuasive as set forth below. 
6.	The Applicant argues, (See Page 7) that, “Applicant respectfully submits that CHUNXUAN and CHENG do not disclose or suggest each and every feature recited in independent claim 1, as amended. For example, CHUNXUAN and CHENG do not disclose or suggest at least “selectively transmitting a beam failure recovery request (BFRQ) communication for the cell based at least in part on a determination of whether a threshold time period has elapsed since a previous BFRQ communication was transmitted for the cell or another cell of the plurality of cells,” as recited in independent claim 1, as originally presented”
7.	The examiner respectfully disagrees with the arguments since Chunxuan discloses selectively transmit a beam failure recovery request (BFRQ) communication for the cell based at least in part on a determination of whether a threshold time period has elapsed since a previous BFRQ communication was transmitted for the cell or another cell of the plurality of cells (See Para. 0134 & 0144; the WTRU monitors to receive a gNB response to the beam failure recovery request after sending a beam failure recovery request message. For example, the WTRU sets up a timer for a response message and determines that a request message failed, for example when the WTRU does not receive a beam failure recovery request before the expiration of the timer). In addition, Cheng discloses there is another timer designed for monitoring the response of BFRQ (e.g., a beam-failure-recovery-request-timer, denoted as timer_BFRQ) to prevent the UE from waiting BFRQ for a long time. The timer_BFRQ starts when a BFRQ is sent (e.g., in action 130), and the timer_BFRQ stops when the UE successfully receive the response of the BFRQ (See Para. 0025).
Thus, the combination of CHUNXUAN and CHENG disclose the limitation above and the rejection is maintained.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
9.	Claims 1-4, 6-12, 14-17 & 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Chunxuan et al. (hereinafter referred as Chunxuan) International Publication Number WO 2018/204255 A1 (as disclosed in the IDS), in view of Cheng et al. (hereinafter refereed as Cheng), US Patent Application Publication No. 2019/0166555 A1.
Regarding claims 1 & 14: Chunxuan discloses a user equipment (UE)/a method (See FIG. 1B & Para. 0037; WTRU 102) for wireless communication, comprising: 
a memory (See FIG. 1B & Para. 0037; memory 130 & 132); and one or more processors (See FIG. 1B & Para. 0037; Processor 118) operatively coupled to the memory, the memory and the one or more processors configured to: 
detect a beam failure associated with a cell of a plurality of cells (See FIG. 14 & Para. 0088-0089; the WTRU performs beam failure detection and monitors a beam failure detection, wherein beam failure event may occur, for example, when a quality of one or more beam pair links of an associated control channel may fall below one or more thresholds or otherwise satisfy one or more trigger conditions); and 
selectively transmit a beam failure recovery request (BFRQ) communication for the cell since a previous BFRQ communication was transmitted for the cell or another cell of the plurality of cells (See Para. 0134 & 0144; the WTRU monitors to receive a gNB response to the beam failure recovery request after sending a beam failure recovery request message. For example, the WTRU sets up a timer for a response message and determines that a request message failed, for example when the WTRU does not receive a beam failure recovery request before the expiration of the timer).
Chunxuan does not explicitly disclose selectively transmit a beam failure recovery request (BFRQ). 
However, Cheng from the same field of endeavor disclose selectively transmit a beam failure recovery request (BFRQ) (See Para. 0024; the UE select a new qualified beam for recovery).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include selectively transmit a beam failure recovery request (BFRQ)  as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claims 2 & 15: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Chunxuan discloses a user equipment (UE)/a method, wherein the plurality of cells belong to a physical uplink control channel group (See Para. 0084 & 0123; PUCCH).
Regarding claims 3 & 16: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Cheng discloses a user equipment (UE)/a method, wherein the UE is to use one of a plurality of resources for transmitting the BFRQ communication, and wherein the previous BFRQ communication was transmitted in a first resource of the plurality of resources, and the BFRQ communication is transmitted in the first resource or a second resource of the plurality of resources based at least in part on the determination that the threshold time period has elapsed (See Para. 0025; there is another timer designed for monitoring the response of BFRQ (e.g., a beam-failure-recovery-request-timer, denoted as timer_BFRQ) to prevent the UE from waiting BFRQ for a long time. The timer_BFRQ starts when a BFRQ is sent (e.g., in action 130), and the timer_BFRQ stops when the UE successfully receive the response of the BFRQ).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is to use one of a plurality of resources for transmitting the BFRQ communication, and wherein the previous BFRQ communication was transmitted in a first resource of the plurality of resources, and the BFRQ communication is transmitted in the first resource or a second resource of the plurality of resources based at least in part on the determination that the threshold time period has elapsed as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claims 4 & 17: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Cheng discloses a user equipment (UE)/a method, wherein the UE is to use a resource for transmitting the BFRQ communication, and wherein the previous BFRQ communication was transmitted in the resource, and the BFRQ communication is transmitted in the resource based at least in part on the determination that the threshold time period has elapsed (See Para. 0025; there is another timer designed for monitoring the response of BFRQ (e.g., a beam-failure-recovery-request-timer, denoted as timer_BFRQ) to prevent the UE from waiting BFRQ for a long time. The timer_BFRQ starts when a BFRQ is sent (e.g., in action 130), and the timer_BFRQ stops when the UE successfully receive the response of the BFRQ).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is to use a resource for transmitting the BFRQ communication, and wherein the previous BFRQ communication was transmitted in the resource, and the BFRQ communication is transmitted in the resource based at least in part on the determination that the threshold time period has elapsed as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claims 6 & 19: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Chunxuan discloses a user equipment (UE)/a method, wherein the one or more processors are further configured to: transmit the previous BFRQ communication; and initiate a timer associated with the threshold time period based at least in part on transmitting the previous BFRQ communication (See Para. 0134; A WTRU may, for example, set up a timer T.sub.BFRR for a response message {e.g., as shown in FIG. 14 at 1402). A WTRU may determine that a request message failed, for example, when the WTRU may not receive a beam failure recovery response message before expiration of the timer. The timer T.sub.BFRR may be configured or may be pre-determined).
Regarding claims 7 & 20: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Chunxuan discloses a user equipment (UE)/a method, wherein the UE is to use one of a plurality of resources for transmitting the BFRQ communication, and wherein the BFRQ communication is not transmitted based at least in part on a determination that a quantity of BFRQ communications, transmitted in one or more of the plurality of resources, satisfies a threshold value (See Para. 0146; maximum number N.sub.BF of beam failure recovery request messages may be configured (e.g., as shown in FIG. 14 at 1402). A radio link failure may be triggered, for example, when N.sub.BF may be reached. In an (e.g., alternative) example, a longer timer T.sub.BF may be configured (e.g., as shown in FIG. 14 at 1402). A longer timer may, for example, start with a first beam failure recovery request message (or beam failure detection event declared by WTRU) and may stop with a corresponding beam failure recovery response message).
Regarding claims 8 & 21: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Cheng discloses a user equipment (UE)/a method, wherein the one or more processors are further configured to initiate a random access channel procedure based at least in part on a determination that the quantity of BFRQ communications satisfies the threshold value (See Para. 0025; a UE fails to receive the response of BFRQ before the timer_BFRQ expires, the UE will retransmit the BFRQ and keep monitoring the PDCCH. Once the timer BFR expires or the UE reaches the maximum number of BFRQ transmission, the beam failure recovery procedure is considered failed. Thus, the UE will trigger an RLF procedure and start the RRC connection re-establishment).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the one or more processors are further configured to initiate a random access channel procedure based at least in part on a determination that the quantity of BFRQ communications satisfies the threshold value as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claims 9 & 22: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Cheng discloses a user equipment (UE)/a method, wherein the UE is to use a resource for transmitting the BFRQ communication, and wherein the BFRQ communication is not transmitted based at least in part on a determination that a quantity of BFRQ communications, transmitted in the resource, satisfies a threshold value (See Para. 0025; a UE fails to receive the response of BFRQ before the timer_BFRQ expires, the UE will retransmit the BFRQ and keep monitoring the PDCCH. Once the timer BFR expires or the UE reaches the maximum number of BFRQ transmission, the beam failure recovery procedure is considered failed. Thus, the UE will trigger an RLF procedure and start the RRC connection re-establishment).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is to use a resource for transmitting the BFRQ communication, and wherein the BFRQ communication is not transmitted based at least in part on a determination that a quantity of BFRQ communications, transmitted in the resource, satisfies a threshold value as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claims 10 & 23: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Cheng discloses a user equipment (UE)/a method, wherein the one or more processors are further configured to initiate a random access channel procedure based at least in part on a determination that the quantity of BFRQ communications satisfies the threshold value (See Para. 0025; a UE fails to receive the response of BFRQ before the timer_BFRQ expires, the UE will retransmit the BFRQ and keep monitoring the PDCCH. Once the timer BFR expires or the UE reaches the maximum number of BFRQ transmission, the beam failure recovery procedure is considered failed. Thus, the UE will trigger an RLF procedure and start the RRC connection re-establishment).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include to initiate a random access channel procedure based at least in part on a determination that the quantity of BFRQ communications satisfies the threshold value as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claims 11 & 24: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Cheng discloses a user equipment (UE)/a method, wherein the one or more processors are further configured to: transmit the previous BFRQ communication in a resource allocated to the UE for transmitting BFRQ communications; and increment a counter associated with the resource based at least in part on transmitting the previous BFRQ communication (See Para. 0037; the UE reset the timer_BFR so that the there is enough time for completing the beam failure recovery procedure and thus the opportunity of successful beam failure recovery is increased).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the one or more processors are further configured to: transmit the previous BFRQ communication in a resource allocated to the UE for transmitting BFRQ communications; and increment a counter associated with the resource based at least in part on transmitting the previous BFRQ communication as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claims 12 & 25: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Cheng discloses a user equipment (UE)/a method, wherein the one or more processors are further configured to reset the counter based at least in part on receiving an uplink grant as a response to the previous BFRQ communication (Se Para. 0037; the UE reset the timer_BFR so that the there is enough time for completing the beam failure recovery procedure and thus the opportunity of successful beam failure recovery is increase).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the one or more processors are further configured to reset the counter based at least in part on receiving an uplink grant as a response to the previous BFRQ communication as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claim 27: Chunxuan discloses a non-transitory computer-readable medium (See FIG. 1B & Para. 0037; memory 130 & 132) storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors (See FIG. 1B & Para. 0037; Processor 118) of a user equipment (UE) (See FIG. 1B & Para. 0037; WTRU 102), cause the UE to:
detect a beam failure associated with a cell of a plurality of cells (See FIG. 14 & Para. 0088; the WTRU performs beam failure detection and monitors a beam failure detection); and 
selectively transmit a beam failure recovery request (BFRQ) communication for the cell since a previous BFRQ communication was transmitted for the cell or another cell of the plurality of cells (See Para. 0134 & 0144; the WTRU monitors to receive a gNB response to the beam failure recovery request after sending a beam failure recovery request message. For example, the WTRU sets up a timer for a response message and determines that a request message failed, for example when the WTRU does not receive a beam failure recovery request before the expiration of the timer).
Chunxuan does not explicitly disclose selectively transmit a beam failure recovery request (BFRQ). 
However, Cheng from the same field of endeavor disclose selectively transmit a beam failure recovery request (BFRQ) (See Para. 0024; the UE select a new qualified beam for recovery).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include selectively transmit a beam failure recovery request (BFRQ)  as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claim 28: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Chunxuan discloses a user equipment (UE)/a method, wherein the plurality of cells belong to a physical uplink control channel group (See Para. 0084 & 0123; PUCCH).
Regarding claim 29: Chunxuan discloses an apparatus (See FIG. 1B & Para. 0037; WTRU 102) for wireless communication, comprising: 
means for detecting (See FIG. 1B; the detection function of the WTRU) a beam failure associated with a cell of a plurality of cells (See FIG. 14 & Para. 0088; the WTRU performs beam failure detection and monitors a beam failure detection); and 
means for selectively transmit a beam failure recovery request (BFRQ) communication for the cell since a previous BFRQ communication was transmitted for the cell or another cell of the plurality of cells (See Para. 0134 & 0144; the WTRU monitors to receive a gNB response to the beam failure recovery request after sending a beam failure recovery request message. For example, the WTRU sets up a timer for a response message and determines that a request message failed, for example when the WTRU does not receive a beam failure recovery request before the expiration of the timer).
Chunxuan does not explicitly disclose selectively transmit a beam failure recovery request (BFRQ). 
However, Cheng from the same field of endeavor disclose selectively transmit a beam failure recovery request (BFRQ) (See Para. 0024; the UE select a new qualified beam for recovery).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include selectively transmit a beam failure recovery request (BFRQ)  as taught by Cheng in the system of Chunxuan to enable the UE recover from temporary signal quality degradation without trigger a radio link failure (RLF) procedure and an RRC reestablishment (See Para. 0003; lines 7-8).
Regarding claim 30: The combination of Chunxuan and Cheng disclose a user equipment (UE)/a method.
Furthermore, Chunxuan discloses a user equipment (UE)/a method, wherein the plurality of cells belong to a physical uplink control channel group (See Para. 0084 & 0123; PUCCH).

10.	Claims 5, 8, 13 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Chunxuan, in view of Cheng, further in view of Cirik et al. (hereinafter refereed as Cirik), US Patent Application Publication No. 2019/0215048 A1.
Regarding claims 5 & 8: The combination of Chunxuan and Cheng disclose all the limitations of the claimed invention with an exception of wherein the BFRQ communication is transmitted prior to the threshold time period having elapsed based at least in part on receiving an uplink grant as a response to the previous BFRQ communication.
However, Cirik from the same field of endeavor disclose wherein the BFRQ communication is transmitted prior to the threshold time period having elapsed based at least in part on receiving an uplink grant as a response to the previous BFRQ communication (See Para. 0440 & 0445; in response to a gNB receiving the beam failure recovery request, the gNB may transmit one or more DCIs to indicate a successful reception of the beam failure recovery request. The one or more DCIs may comprise one or more fields indicating at least one of UL grant).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the BFRQ communication is transmitted prior to the threshold time period having elapsed based at least in part on receiving an uplink grant as a response to the previous BFRQ communication as taught by Cirik in the combined system of Cheng and Chunxuan to manage beamforming in a multicarrier communication system (See Para. 0039; lines 3-4).
Regarding claims 13 & 26: The combination of Chunxuan and Cheng & Cirik disclose a user equipment (UE)/a method.
Furthermore, Cirik discloses a user equipment (UE)/a method, wherein the BFRQ communication is not transmitted based at least in part on receiving the uplink grant, and wherein the one or more processors are further configured to transmit an uplink communication according to the uplink grant that identifies at least one of the cell or a candidate beam for the cell See Para. 0440 & 0445; in response to a gNB receiving the beam failure recovery request, the gNB may transmit one or more DCIs to indicate a successful reception of the beam failure recovery request. The one or more DCIs may comprise one or more fields indicating at least one of UL grant).


Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Zhou et al. 2019/0245737 A1 (Title: Beam failure recovery request procedure) (See abstract, Para. 0034, 0276 & 0280).
	B.	Cirik et al. 2020/0314889 A1 (Title: Configured grant processes in a wireless device) (See FIG. 1 & Para. 0289, 0291 & 0294).
	C.	Yi et al. 2020/0314745 A1 (Title: Power state transition in the presence of uplink traffic) (See Para. 0299, 0301 & 0303).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
13.	Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469